287 F.2d 562
Galen SCOTT, Appellant,v.Hon. Joseph F. GAGLIARDI, District Attorney of Westchester County, and Francis S. McGarvey, Superintendent of New York State Police, Appellees.
No. 62.
Docket 26308.
United States Court of Appeals Second Circuit.
Submitted October 13, 1960.
Decided March 7, 1961.

Appeal from the United States District Court for the Southern District of New York, Edward J. Dimock, Judge, denying a motion for a preliminary injunction enjoining defendants from divulging allegedly intercepted telephone communications upon the trial of an indictment in a New York State court.
Henry A. Lowenberg, New York City, for appellant.
Harry G. Herman, County Atty., of Westchester County, White Plains, N. Y. (Irving Libenson, Asst. County Atty., Mt. Vernon, N. Y., on brief), for appellee, Joseph F. Gagliardi, District Atty., of Westchester County.
Louis J. Lefkowitz, Atty. Gen. (Philip Kahaner, Asst. Atty. Gen., on brief), for appellee, Francis S. McGarvey, Superintendent of New York State Police.
Before CLARK, MAGRUDER and FRIENDLY, Circuit Judges.
PER CURIAM.


1
Affirmed upon the authority of Pugach v. Dollinger, 1961, 81 S. Ct. 650.